 1                                                                           THE HONORABLE
                                                                 _____________________________
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   JAMES B. EDWARDSON,                              No.
10                          Plaintiff,                NOTICE OF REMOVAL
11          v.
12   CALIBER HOME LOANS, NATHAN F.
     SMITH, MITZI JOHANKNECKT, HUGO
13   ESPORZA,
14                          Defendants.
15

16
     TO:    The Clerk, United States District Court
17          for the Western District of Washington at Seattle
18                          I.     REMOVAL OF STATE COURT ACTION
19          Defendant Caliber Home Loans, Inc. ("Caliber”) is a party in the above-entitled civil action
20   commenced on May 15, 2019, and still pending in the Superior Court of the State of Washington
21   for King County, as Cause No. 19-2-13119-5 KNT. Through this Notice, Caliber prays that this
22   action be removed to this Court from the Superior Court of the State of Washington for King
23   County. All properly served defendants join in this prayer for removal. See Destfino v. Reiswig,
24   630 F.3d 952, 956 (9th Cir. 2011) (only defendants “properly … served in the action” must join in
25   prayer for removal).
26          /././

      NOTICE OF REMOVAL (No. ) – 1                                             Perkins Coie LLP
                                                                         505 Howard Street, Suite 1000
                                                                         San Francisco, CA 94105-3204
                                                                              Phone: 415.344.7000
                                                                               Fax: 415.344.7050
 1                     II.    BASIS FOR JURISDICTION IN FEDERAL COURT
 2   A.      Federal Question Jurisdiction
 3           a.       Plaintiff's Complaint alleges that Defendant Caliber is involved in fraudulent

 4   lending practices, in violation of §17152-23 Home for Home Owners Program, 305 (a)(2) of the

 5   Federal Mortgage Corporation Act 12 U.S.C. § 1454; 12 U.S.C. § 1709(b) and 12 U.S.C. § 2605.

 6           b.       This Court therefore has original jurisdiction over the subject matter of this action

 7   under 28 U.S.C. § 1331 as plaintiff's claims arise under the Constitution, laws or treaties of the

 8   United States.

 9   B.      Propriety of Removal
10           This action is removable to this Court under 28 U.S.C. § 1441 because this Court would

11   have had original jurisdiction over plaintiff's claims had plaintiff elected to file the action initially

12   in federal court. This Court is the United States District Court for the district and division

13   embracing the place where the state court action is pending, and is therefore the appropriate court

14   for removal pursuant to 28 U.S.C. § 1441(a).

15   C.      Receipt of Initial Pleading and Timeliness of Removal
16           Defendant Caliber has not been served with plaintiff’s Summons and Complaint but

17   received a courtesy copy on May 29, 2019. This notice is filed within thirty (30) days of such

18   receipt as required by 28 U.S.C. § 1446(b)(1), (2)(B).

19   D.      The State-Court Complaint and other Pleadings
20           Attached to this Notice is a true copy of the Complaint which plaintiff filed in the action

21   pending in state court. All other process, pleadings or orders served on defendant or filed in the

22   state court in this action will be filed, together with the verification of defendant's counsel, within

23   14 days of the filing of this Notice, as required by Local Rules W.D. Wash. LCR 101(b).

24           /././

25           /././

26           /././

      NOTICE OF REMOVAL TO FEDERAL                                                  Perkins Coie LLP
      COURT (No. ) – 2                                                       505 Howard Street, Suite 1000
                                                                             San Francisco, CA 94105-3204
                                                                                  Phone: 415.344.7000
                                                                                   Fax: 415.344.7050
 1
     DATED: June 6, 2019            By: s/ Thomas N. Abbott, WSBA # 53024
 2                                  Attorneys for Defendant
                                    CALIBER HOME LOANS, INC.
 3
                                    Perkins Coie LLP
 4                                  505 Howard Street, Suite 1000
                                    San Francisco, CA 94105-3204
 5                                  Telephone: 415.344.7000
                                    Facsimile: 415.344.7050
 6                                  Email: TAbbott@perkinscoie.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF REMOVAL TO FEDERAL                         Perkins Coie LLP
     COURT (No. ) – 3                               505 Howard Street, Suite 1000
                                                    San Francisco, CA 94105-3204
                                                         Phone: 415.344.7000
                                                          Fax: 415.344.7050
 I                                CERTIFICATE OF SERVICE
 2

 4            I hereby certify that on June 6,2019, I electronically filed the foregoing with
 5   the Clerk of the Court using the CM/ECF system which sent notification of such
 6   filing to the following:
 7
 8
 9   And I hereby do certify that I have mailed by United States Postal Service the
l0   document to the following non CM/ECF participants:
1l
12            Non ECF Service List
l3
t4            ln Pro Se Plaintiff
l5            James B. Edwardson
t6            P.O. Box 2049
t7            Ainruay Heights, WA 99001
18
19
20
2t
22
23                                               Matthew Walkup
24
25
26
27
28
29
30
3l
32
JJ
34
35
36
37
38
39
40
4t
42
43
44
45
46
47



                                                                              Perkins Coie LLP
                                                                          505 Howard Street, Suite 1000
                                                                          San Francisco, CA 94105-3204
                                                                               Phone:415.344.7000
                                                                                Fax: 415.344.7050
     144616163.1
